Per Curiam.
The record shows that the issue in this cause was tried before a judge without a jury, and the bills of exception show that upon the trial the judge found the following facts, viz.: That the city, by its lawfully-authorized agents, employed Tallman as supervising inspector of a city hall then to be erected at a salary of five dollars ($5) per day, to commence when the work upon the building should have been started • that T. accepted the employment; that the city’s agents after-wards directed him to report for duty, which he did; that ■during the period covered by the declaration, he performed services for the city and such services as were required of him as such inspector.
Upon these facts the conclusion of the judge was that T. was entitled to recover five dollars ($5) per day for every day ■during the period covered by the claim (except Sundays and holidays), and, upon a postea expressing that conclusion, judgment was entered, to remove which this writ of error was brought.
*240The bills of exception, on which error is assigned, all challenge the correctness of the judge’s findings of fact, except one, which objects to the conclusion upon the facts found.
On a trial by a judge without a jury, it is his province to settle the facts according to his views of the evidence. Kalbfleisch v. Standard Oil Co., 14 Vroom 259. His findings of fact are not reviewable on error. It is only where the facts found do not support the conclusion that the judgment can be disturbed on error. Columbia, &c., Co. v. Geisse, 9 Id. 39, 580; City, &c., v. Hill, 10 Id. 555; Blackford v. Plainfield, &c., 14 Id. 438.
Upon the facts found, the conclusion reached is supported and no reviewable error appears.
Let the judgment be affirmed.
For affirmance—The Chief Justice, Depue,, Garrison, Gummere, Ludlow, Van Syokel. Bogert, Dayton, Hendrickson, Nixon. 10.
For reversal—Dixon. 1.